 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WARREN C. GREEN,                                 No. 2:14-cv-2854 TLN AC P
12                       Plaintiff,
13           v.                                        ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, incarcerated under the authority of the California Department

18   of Corrections and Rehabilitation (CDCR), who proceeds pro se and in forma pauperis with this

19   civil rights action. Defendants have filed a motion for summary judgment, which has been fully

20   briefed and is now submitted for decision. Nevertheless, plaintiff has filed two matters that

21   require the court’s immediate attention.

22          First, additional evidence plaintiff filed in tandem with his opposition to defendants’

23   motion for summary judgment was captioned and docketed as a motion for discovery. See ECF

24   No. 75. Review of the document indicates that it provides additional evidence upon which

25   plaintiff’s opposition to summary judgment relies. Therefore, the Clerk of Court will be directed

26   to so designate this document.

27          Second, plaintiff informs the court that his recent transfers among correctional institutions

28   to obtain adequate health care have resulted in the retention of his legal files by CDCR. See ECF
                                                       1
 1   No. 78. The court will request that defense counsel, Deputy Attorney General James Mathison,
 2   inquire about the location(s) of plaintiff’s legal files, in consultation with appropriate staff at
 3   CDCR, then file and serve a brief written statement within fourteen days. CDCR is encouraged
 4   to consolidate plaintiff’s legal files and deliver them to plaintiff within a reasonable time.
 5           Accordingly, IT IS HEREBY ORDERED that:
 6           1. The Clerk of Court is directed to designate plaintiff’s document filed September 18,
 7   2019, ECF No. 75, as “Additional Evidence in Support of Plaintiff’s Opposition to Defendants’
 8   Motion for Summary Judgment.”
 9           2. In response to plaintiff’s “Notice” filed October 2, 2019, ECF No. 78, the court directs
10   defense counsel, Deputy Attorney General James Mathison, in consultation with appropriate
11   CDCR staff, to file and serve a statement within fourteen (14) days that identifies the location(s)
12   of plaintiff’s legal files and, if still applicable, CDCR’s plans to deliver the files to plaintiff.
13           SO ORDERED.
14   DATED: October 8, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
